DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed to date has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellen (US 20180299698) herein after referred to as D1.

With regard to claim 1, D1 teaches a contact lens device, in at least [0091], comprising: a hydrogel base ([0050]), wherein a lower surface of the hydrogel base is shaped to comfortably fit on a surface of a user's cornea (fig. 1); and an element ([0015] and [0088]; print) that imparts a color to a location within a body of the contact lens (fig. 1), wherein the location of the element ([0088]) that imparts a color and a nature of the color at that location is determined by interaction of the user with a software program which displays an image of a pattern of color ([0039]).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens device, in at least [0091], comprising: a hydrogel base ([0050]), wherein a lower surface of the hydrogel base is shaped to comfortably fit on a surface of a user's cornea (fig. 1); and an element ([0015] and [0088]; print) that imparts a color to a location within a body of the contact lens (fig. 1), wherein the location of the element ([0088]) that imparts a color and a nature of the color at that location is determined by interaction of the user with a software program which displays an image of a pattern of color ([0039]).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], and [0088]); wherein the element that imparts a color comprises an ink.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], and [0088]); wherein the ink is placed within the contact lens by an inkjet printer ([0079]).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0079] and [0088]); wherein the ink is placed within the contact lens by a needle.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], and [0088]); wherein the element that imparts a color comprises a photochromic dye ([0026]).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], and [0088]); wherein the element that imparts a color comprising a photochromic dye is turned color by an exposure to ultraviolet radiation ([0041]).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); further comprising a second layer of polymeric material ([0099]), wherein the second layer of polymeric material lies above the element that imparts a color and together with the hydrogel base encapsulates the element that imparts a color ([0026]).

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); further comprising an insert device, wherein the insert device is encapsulated within the hydrogel base, and wherein the insert device comprises embedded micronized pieces of polymer wherein a photochromic dye is located within the micronized pieces of polymer ([0026]).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); further comprising an insert device, wherein the insert device is encapsulated within the hydrogel base, and wherein the insert device comprises embedded micronized pieces of polymer wherein a photochromic dye is located within the micronized pieces of polymer ([0026]).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); further comprising an insert device, wherein the insert device is encapsulated within the hydrogel base, and wherein the insert device comprises embedded micronized pieces of polymer wherein a thermochromic dye is located within the micronized pieces of polymer ([0026]).

With regard to claim 12, D1 teaches a method of forming a pattern within a contact lens, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); the method comprising: forming a contact lens base ([0050]), wherein the forming comprises molding ([0088]); placing the contact lens base into a package for storage ([0020]); interacting with a design system to select a pattern design ([0039]); imparting a colorant to the contact lens base ([0015] and [0088]); depositing a monomer mixture ([0043]) upon the contact lens base, wherein the monomer mixture surrounds an exposed surface of the colorant; and fixing the monomer mixture by polymerization ([0080]).

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); wherein the imparting of the colorant to the contact lens base is performed by printing an ink upon the contact lens base.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); wherein the imparting of the colorant to the contact lens base is performed by penetrating the contact lens base with needles, wherein the needle is coated with an ink.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); wherein the imparting of the colorant to the contact lens base is performed by irradiating a photochromic dye, wherein the photochromic dye is located within a body of the contact lens base ([0026]).

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a contact lens device, in at least (figure 1, [0015], [0039], [0050], [0079] and [0088]); wherein the imparting of the colorant to the contact lens base is performed by irradiating a thermochromics dye, wherein the thermochromics dye is located within a body of the contact lens base ([0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872